ALMOND, Senior Judge
(concurring).
I agree with the majority’s conclusion that this court has the power to review board determinations pertinent to juris*1057diction. I also agree that the board’s decision in this case should be reversed and the case remanded to it for further consideration. However, my reasons differ from those expressed by the majority.
The majority appears to hold that a restriction requirement invoked against a single claim on the ground that it contains independent and distinct inventions must in all circumstances be regarded as a “rejection” and subject to review by the board. As I see it, this holding leaves the board several options.
The board can find that § 121 does not afford a statutory basis for making restriction requirements against single claims. Put another way, it can conclude that a single claim cannot contain “independent and distinct inventions” within the meaning of § 121. Alternatively, the board might conclude that § 121 does provide a statutory basis for such requirements. In the latter event, the majority opinion seems to demand that the board consider whether in fact the claims involved here contain “independent and distinct inventions.” In other words, the board must also consider the propriety of the actual restriction requirement made if it decides that § 121 empowers the Patent Office to make such requirements against members recited in a Markush claim.
In my view, the majority opinion goes too far. I believe that the board should be restricted to a consideration of the threshold legal question of whether § 121 authorizes the Patent Office to make a restriction requirement against allegedly independent and distinct inventions within a single claim. Absent such authority, I would agree that the examiner’s action in this case would amount to a rejection without a statutory basis. I think the board has jurisdiction to consider this question.
However, if the board should conclude that § 121 permits such a restriction requirement, it should not go further and consider the propriety of that requirement. I regard In re Hengehold, cited by the majority, as controlling on this point. I do so because I see no logical basis for interpreting § 121 in a manner which would create a jurisdictional dichotomy by which the propriety of a requirement for restriction made against a single claim is reviewed by the board, whereas one made on the ground that independent and distinct inventions reside in separate claims must be reviewed by the Commissioner upon his receipt of a proper petition. Accordingly, I would remand the case to the board with instructions consistent with my above-stated view.